DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the Specification fails to list the serial numbers and filing dates of all of the applications/publications to which the instant application claims priority.  
Appropriate correction is required.

Claim Objections
Claims 1, 3-4, 7, 9, 12-14, and 16-19 are objected to because of the following informalities:  
-Claim 1, line 3: please correct “the second fluid chamber receives fluid” to “the second fluid chamber receives the fluid”
-Claim 3, line 2: please correct “second chambers” to “second fluid chambers”
-Claim 4, line 2: please correct “first chamber” to “first fluid chamber”
-Claim 4, line 2: please correct “second chamber” to “second fluid chamber”
-Claim 7, line 4: please correct “warming cartridge” to “fluid warming cartridge”
-Claim 9, line 3: please correct “first chamber” to “first fluid chamber”
-Claim 12, line 2: please correct “from fluid” to “from the fluid”
-Claim 13, line 2: please correct “the pressure” to “a pressure”
-Claim 14, line 2: please correct “preventing fluid” to “preventing the fluid”
-Claim 14, line 4: please correct “the second chamber” to “the second fluid chamber”
-Claim 16, line 4: please correct “receives fluid” to “receives the fluid”
-Claim 17, line 2: please correct “first chamber” to “first fluid chamber”
-Claim 17, line 2: please correct “second chamber” to “second fluid chamber”
-Claim 18, line 2: please correct “first chamber” to “first fluid chamber”
-Claim 18, line 2: please correct “second chamber” to “second fluid chamber”
-Claim 19, line 3: please correct “that fluid” to “that the fluid”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “a vertical wall disposed in the second fluid chamber” and “wherein the vertical wall is…not connected to a perimeter of the second fluid chamber”.  It is unclear how the vertical wall would be disposed in the second fluid chamber and not connected to a perimeter of the second fluid chamber.  In Applicant’s Fig. 11, vertical wall 1061 is connected to a back wall of outlet chamber 1054.  For examination purposes, the Examiner interprets that the vertical wall is not intended to be connected to the horizontal plane of the second fluid chamber.
Claim 19 recites the limitation "the fluid warming cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether claim 19 is intended to introduce “a fluid warming cartridge” or to be dependent upon claim 18 instead of claim 16.  For examination purposes, the Examiner interprets that claim 19 is intended to introduce “a fluid warming cartridge”.
Claims 20-22 are rejected due to their dependency on rejected claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 2010/0228222 A1).
Regarding claim 1, Williams discloses a fluid conditioner (fluid management unit 100) for a fluid management system (see Figs. 1-3 and 9-18), the fluid conditioner (fluid management unit 100) comprising: 
	a cartridge (cartridge 410) defining a first fluid chamber (fluid channel 420) and a second fluid chamber (fluid channel 422), wherein the first fluid chamber (fluid channel 420) receives fluid from a fluid supply source (fluid bags 902/904) (see Fig. 13, par. [0162] and [0182]) and the second fluid chamber (fluid channel 422) receives fluid from the first fluid chamber (fluid channel 420) (see Fig. 13, par. [0182]), and wherein at least a portion of the cartridge (cartridge 410) allows one or more non-contact sensors (pressure sensors 2068/2070; NOTE: the Examiner interprets a “non-contact sensor” as a sensor that is not in contact with the moving fluid.  The pressure sensors 2068/2070 are not in contact with the fluid via fitting 430, see par. [0196], [0204]) of the fluid management system (see Figs. 1-3 and 9-18) to detect at least one characteristic of the fluid moving through the cartridge (cartridge 410) (see par. [0196]).

	Regarding claim 2, Williams discloses the fluid conditioner according to claim 1, wherein the cartridge (cartridge 410) comprises a film (sheet 410Y) that allows the one or more non-contact sensors (pressure sensors 2068/2070) of the fluid management system (see Figs. 1-3 and 9-18) to detect the at least one characteristic of the fluid through the film (sheet 410Y) (see Figs. 10-11, par. [0196]).

	Regarding claim 3, Williams discloses the fluid conditioner according to claim 2, wherein the cartridge (cartridge 410) comprises a rigid portion (main body 410X, see par. [0189]), and wherein the film (sheet 410Y) is connected to the rigid portion (main body 410X) to define the first (fluid channel 420) and second (fluid channel 422) fluid chambers (see Figs. 10-13, par. [0190]).

	Regarding claim 4, Williams discloses the fluid conditioner according to claim 3, wherein the cartridge (cartridge 410) defines a fluid path (fluid flow path P, see Fig. 13) that fluidly connects the first chamber (fluid channel 420) to the second chamber (fluid channel 422), and wherein the film (sheet 410Y) is connected to the rigid portion (main body 410X) to define the fluid path (fluid flow path P, see Figs. 10-13, par. [0190]).

	Regarding claim 5, Williams discloses the fluid conditioner according to claim 1, further comprising a connector (connector formed by channels 432/434) that is in fluid communication with a first outlet (port 424) of the first fluid chamber (fluid channel 420) and a second fluid inlet (port 426) of the second fluid chamber (fluid channel 422) such that the fluid moves from the first fluid chamber (fluid channel 420) and through the connector (connector formed by channels 432/434) to the second fluid chamber (fluid channel 422) (see Fig. 13, par. [0182] and [0184]).

Regarding claim 7, Williams discloses the fluid conditioner according to claim 1, further comprising a fluid warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) that is in fluid communication with a first outlet (port 424) of the first fluid chamber (fluid channel 420) and a second fluid inlet (port 426) of the second fluid chamber (fluid channel 422) such that the fluid moves from the first fluid chamber (fluid channel 420) and through the warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) to the second fluid chamber (fluid channel 422) (see Fig. 13, par. [0182] and [0184]).

Regarding claim 8, Williams discloses the fluid conditioner according to claim 7, wherein the fluid warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) includes at least one thin film (sheet 410Z) defining a fluid path that is transmissive to IR energy for fluid warming and flexible for damping fluid pulsations as the fluid moves through the fluid warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) (see par. [0181] and [0190]).

Regarding claim 9, Williams discloses the fluid conditioner according to claim 1, further comprising a pulse damping component (sheet 410Z) that is in fluid communication with a first outlet (port 424) of the first fluid chamber (fluid channel 420) and a second fluid inlet (port 426) of the second fluid chamber (port 426) such that the fluid moves from the first chamber (fluid channel 420) and through the pulse damping component (sheet 410Z) to the second fluid chamber (fluid channel 422), wherein the pulse damping component (sheet 410Z) includes at least one flexible side sheet (sheet 410Z) for damping fluid pulsations as the fluid moves through the pulse damping component (sheet 410Z) (see Figs. 10-13, par. [0181], [0182], and [0190]).

Regarding claim 10, Williams discloses the fluid conditioner according to claim 1, wherein the at least one characteristic of the fluid includes at least a pressure of the fluid (see par. [0198] and [0204]) (note: only one of “a presence of the fluid at a predetermined location”, “an absence of the fluid at the predetermined location”, “a temperature of the fluid”, or “a pressure of the fluid” is required by the claim since this limitation is written in the alternative).

Regarding claim 11, Williams discloses the fluid conditioner according to claim 1, wherein the first fluid chamber (fluid channel 420) comprises a narrowed portion (bubble trap 416) at least partially defined by a protruding wall (wall dividing fluid channel 420 and bubble trap 416, see Fig. 11) that prevents air accumulation and air bubble stagnation (see par. [0182]).

Regarding claim 12, Williams discloses the fluid conditioner according to claim 1, further comprising a vertical wall (vertical walls of bubble trap 418) disposed in the second fluid chamber (fluid channel 422) for separating air bubbles from fluid entering the second fluid chamber (fluid channel 422) (see par. [0182]), wherein the vertical wall (vertical walls of bubble trap 418) is integral to the cartridge (cartridge 410) and not connected to a perimeter of the second fluid chamber (fluid channel 422) (see Fig. 11).

Regarding claim 13, Williams discloses the fluid conditioner according to claim 1, wherein the cartridge (cartridge 410) comprises a port (fitting 430) that allows at least one pressure sensor (pressure sensors 2068/2070) of the one or more non-contact sensors (pressure sensors 2068/2070) to detect the pressure of the fluid (see par. [0196] and [0204]). 

Regarding claim 14, Williams discloses the fluid conditioner according to claim 13, further comprising at least one of a hydrophobic filter (hydrophobic filter 431A) for preventing fluid in the second fluid chamber (fluid channel 422) from contacting the port (fitting 430) (see par. [0196]) (note: only one of “a hydrophobic filter for preventing fluid in the second fluid chamber from contacting the port” or “a wall positioned in the second fluid chamber to protect the port from fluid contact when turbulent fluid conditions are present in the second chamber” is required by the claim since this limitation is written in the alternative).

Regarding claim 16, Williams discloses a tubing set for a fluid management system (see Figs. 1-3 and 9-18), the tubing set comprising: 
	a fluid conditioner (fluid management unit 100) comprising a cartridge (cartridge 410) defining a first fluid chamber (fluid channel 420) and a second fluid chamber (fluid channel 422), wherein the first fluid chamber (fluid channel 420) receives fluid from a fluid supply source (fluid bags 902/904) (see Fig. 13, par. [0162] and [0182]) and wherein the second fluid chamber (fluid channel 422) receives fluid from the first fluid chamber (fluid channel 420) (see Fig. 13, par. [0182]) and has a fluid outlet (outlet fitting 414) for fluidly connecting to a surgical instrument (trumpet valve 3022/tip 3024 form an instrument used in surgery, see par. [0179]-[0180]), and wherein at least a portion of the cartridge (cartridge 410) allows one or more non-contact sensors (pressure sensors 2068/2070; NOTE: the Examiner interprets a “non-contact sensor” as a sensor that is not in contact with the moving fluid.  The pressure sensors 2068/2070 are not in contact with the fluid via fitting 430, see par. [0196], [0204]) of the fluid management system (see Figs. 1-3 and 9-18) to detect at least one characteristic of the fluid through the cartridge (cartridge 410) (see par. [0196]); 
	a first tube (upstream section 3013A) for fluidly connecting the fluid conditioner (fluid management unit 100) to the fluid supply source (upstream section 3013A connects fluid bags 902/904 to inlet fitting 412, see Fig. 9, par. [0178] & [0182]); and 
	a second tube (downstream section 3013B) for fluidly connecting the fluid conditioner (fluid management unit 100) to the surgical instrument (trumpet valve 3022/tip 3024) (downstream section 3013B connects outlet fitting 414 to trumpet valve 3022/tip 3024, see Fig. 9, par. [0178]-[0180], [0182]).

	Regarding claim 17, Williams discloses the tubing set according to claim 16, further comprising a connector (connector formed by channels 432/434) for fluidly connecting the first chamber (fluid channel 420) to the second chamber (fluid channel 422) (see Fig. 13, par. [0182] and [0184]).

	Regarding claim 18, Williams discloses the tubing set according to claim 16, further comprising a warming fluid cartridge (heat transfer section 415 on back portion shown in Fig. 12) fluidly connected to the first chamber (fluid channel 420) and the second chamber (fluid channel 422) of the fluid conditioner (fluid management unit 100), wherein the fluid warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) is configured to expose fluid disposed within the fluid warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) to a heating source (IR lamps 312, 314, 316, 318) of the fluid management system (fluid management unit 100) when the fluid warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) is inserted into the fluid management system (fluid management unit 100) (see par. [0186] and [0190], Fig. 19).

	Regarding claim 19, Williams discloses the tubing set according to claim 16, wherein the fluid warming cartridge (heat transfer section 415 on back portion shown in Fig. 12) comprises a rigid body (main body 410X, see par. [0189]) and at least one flexible side sheet (sheet 410Z, see par. [0181]) that defines a conduit (conduit through fluid channels 432/434, see Figs. 10 and 12), wherein the conduit (conduit through fluid channels 432/434) is fluidly connected to the first fluid chamber (fluid channel 420) and the second fluid chamber (fluid channel 422) such that fluid received in the first fluid chamber (fluid channel 420) from the fluid management system (see Figs. 1-3 and 9-18) moves through the conduit (conduit through fluid channels 432/434) and into the second fluid chamber (fluid channel 422) (see Fig. 13, par. [0184]).

	Regarding claim 20, Williams discloses the tubing set according to claim 19, wherein the conduit (conduit through fluid channels 432/434) comprises an inlet conduit (fluid channel 432) and an outlet conduit (fluid channel 434), wherein the inlet conduit (fluid channel 432) is defined by a first side (bottom side of main body 410X, see Fig. 12) of the rigid body (main body 410X) and a first flexible side sheet (bottom of sheet 410Z), and wherein the outlet conduit (fluid channel 434) is defined by a second side (top side of main body 410X, see Fig. 12) of the rigid body (main body 410X) and a second side sheet (top of sheet 410Z) (see Figs. 10 and 12-13).

	Regarding claim 21, Williams discloses the tubing set according to claim 19, wherein the at least one flexible side sheet (sheet 410Z) is configured to expand and contract (via the flexibility of sheet 410Z) as a pressure of the fluid moving through the conduit (conduit through fluid channels 432/434) fluctuates to reduce pulsations of the fluid (see Figs. 10-13, par. [0181] and [0190]).

	Regarding claim 22, Williams discloses the tubing set according to claim 19, wherein the at least one flexible side sheet (sheet 410Z) is transmissive to IR energy for fluid warming (see par. [0190]).

	Regarding claim 23, Williams discloses the tubing set according to claim 16, wherein the cartridge (cartridge 410) of the fluid conditioner (fluid management unit 100) comprises a rigid portion (main body 410X, see par. [0189]) and a film (sheet 410Y) that define the first (fluid channel 420) and second (fluid channel 422) fluid chambers (see Figs. 10-13, par. [0190]), wherein the film (sheet 410Y) allows the one or more non-contact sensors (pressure sensors 2068/2070) of the fluid management system (see Figs. 1-3 and 9-18) to detect the at least one characteristic of the fluid through the film (sheet 410Y) (see Figs. 10-11, par. [0196]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2010/0228222 A1), as applied to claim 1 above, in view of Jensen et al. (US 2020/0033897 A1).
Regarding claim 6, Williams discloses the fluid conditioner according to claim 1.  However, Williams fails to explicitly state an air chamber between the first fluid chamber and the second fluid chamber to prevent heat transfer between the fluid in the first fluid chamber and the fluid in the second fluid chamber.
	Jensen teaches a fluid conditioner (see Figs. 15-16) comprising an air chamber (air gaps 174) between the first fluid chamber (fluid chamber of heater bag 153) and the second fluid chamber (fluid chamber of heater plate 156) to prevent heat transfer between the fluid in the first fluid chamber (fluid chamber of heater bag 153) and the second fluid chamber (fluid chamber of heater plate 156) (see par. [0093]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid conditioner of Williams to include an air chamber between the first and second fluid chambers as taught by Jensen in order to insulate the chambers from surrounding components (see Jensen par. [0093]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2010/0228222 A1), as applied to claim 13 above, in view of Carlisle et al. (US 2014/0350511 A1).
Regarding claim 15, Williams discloses the fluid conditioner according to claim 13.  However, Williams fails to explicitly state wherein the port connects to a solenoid valve of the fluid management system such that the solenoid valve is capable of opening to expel excess air from the second fluid chamber through the port.
	Carlisle teaches a fluid conditioner (see Fig. 1) wherein the port (connection of vent valve 112 to gas reservoir 120) connects to a solenoid valve (vent valve 112, see par. [0054]) of the fluid management system (see Fig. 1) such that the solenoid valve (vent valve 112) is capable of opening to expel excess air from the second fluid chamber (gas reservoir 120) through the port (see par. [0054]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid conditioner of Williams to include a solenoid valve connected to the port as taught by Carlisle in order to function as a suitable valve to vent excess air into the ambient environment (see Carlisle par. [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783